Citation Nr: 1523383	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  84-16 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a nervous condition.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for chronic muscle spasm, lumbosacral dorsal spine (back disability).

4.  Entitlement to service connection for status post pneumothorax with post-surgical chest pain (chest condition).

5.  Entitlement to service connection for tension headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to July 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 1984 and October 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

A review of the record reveals that in April 1984, the Veteran filed claims of entitlement to service connection for a back disability, tension headaches, a chest condition, and hypertension as well as a claim of whether new and material evidence was received to reopen a previously denied claim of entitlement to service connection for a nervous condition.  These claims were denied by the RO in a rating decision dated May 1984.  The Veteran filed a notice of disagreement as to all of the claims in June 1984, and the RO continued the denial of the claims by a statement of the case of October 1984.

In November 1984, the Veteran filed a timely VA Form 1-9 appeal as to all claims, and his appeal was to be certified to the Board for adjudication.  In January 1985, the Veteran was afforded a hearing before RO personnel as to the five issues.  Thereafter, the RO awarded service connection for hypertension in a May 1985 rating decision, and continued the denial of the back disability, chest condition, tension headaches, and nervous condition claims.  The back disability, chest condition, tension headaches, and nervous condition claims were also readjudicated in a May 1985 supplemental statement of the case (SSOC).  At that time, the Veteran was informed that he had the opportunity to make any comment regarding the adjudication of his claims in the SSOC before his claims were to be placed on the Board's docket in 30 days.  Crucially, although the Veteran did not submit any statement in response to the SSOC, there is no indication that the back disability, chest condition, tension headaches, and nervous condition claims were placed on the Board's docket and certified to the Board for appellate review.  Indeed, a review of the record does not reveal any Board decision adjudicating these claims, nor does the record reveal any indication by the Veteran to withdraw these claims from consideration by the Board.  Accordingly, as the Veteran's back disability, chest condition, tension headaches, and nervous condition claims have not yet been addressed by the Board, the Board finds that his claims continue to be in appeal status and will consider his claims herein.  

The Board additionally notes that in April 2007, the Veteran filed claims for entitlement to service connection for lumbar and thoracic spine disabilities as well as a neck disability.  The RO construed the filing of the lumbar and thoracic spine disability claim as a claim to reopen a previously denied claim of entitlement to service connection for a back disability.  In a rating decision of October 2008, the RO declined to "reopen" the claim on the basis that the Veteran had not submitted new and material evidence, and also denied the Veteran's claim for service connection for a neck disability.  The Veteran expressed disagreement with the October 2008 rating decision, and completed his appeal of these issues with the filing of a timely VA Form 9 following the issuance of a SOC in February 2013.  However, as discussed above, as his back disability was not previously adjudicated by the Board and continued to be in appeal status following the May 1984 rating decision, his claim is currently for service connection rather than whether new and material evidence has been submitted to reopen a previously denied claim as addressed above.  

The Board also notes that the Veteran desired to raise a claim of clear and unmistakable error (CUE) in a statement dated March 2007.  Specifically, he contended that he should have been informed by his appointed representative to file a claim of entitlement to service connection for a neck disability when he was discharged from service.  However, as this statement is not expressing CUE with a prior RO or Board decision, the Board finds that there is no claim of CUE for adjudication.  

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As discussed above, the Veteran's claims of entitlement to service connection for a back disability, chest condition, and tension headaches as well as whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a nervous condition is currently in appeal status from a May 1984 rating decision.  Based upon the passage of time, the Board finds that remand for appropriate notice under the Veterans Claims Assistance Act of 2000 (VCAA) prior to adjudication of the Veteran's claims is warranted.  Moreover, as additional medical evidence has been associated with the claims folder since the May 1985 SSOC, remand for an updated SSOC considering the entire evidence of record is warranted.  

With regard to the Veteran's claims of entitlement to service connection for back and neck disabilities, the Veteran contends that he has disabilities of the back and neck as a result of falling down a ship stairway while in the Navy.  See April 2007 Veteran's statement.  The Veteran requests that the Board "either grant the benefits sought . . . or remand the appeal to conduct VA examination with medical opinion as to whether or not the claimed disabilities are related to in service complaint/injury."  See December 2014 Informal Hearing Presentation.  

Upon review of the Veteran's claims folder, the Board has determined that additional development is necessary to adjudicate these claims.  In this regard, the Board finds that the evidence meets the threshold for determining that a VA examination is necessary.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2014); McLendon v.Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran has reported that he injured his back and neck when he fell down a stairway in 1973 during his service in the Navy.  See VA treatment records of April 2000 and August 1998; April 2007 Veteran statement; February 2013 statement of Veteran's representative.  The Veteran's service treatment records (STRs) reflect that he complained of back pain in July 1973.

Furthermore, the record contains competent evidence of a currently diagnosed disability involving the neck and back.  A VA treatment record of March 2007 diagnosed the Veteran with "degenerative joint disease, cervical and lumbar spine."  An imaging profile of July 1997 showed "mild degenerative changes of the cervical spine."  Imaging of April 1984 also indicated "mild disc narrowing C 4-5 and 5-6 and some early spurring in the C 5-6 foramen on the right."  The Veteran's VA treatment records reflect his complaints of back pain and neck pain.  See, e.g., VA treatment records of October 2007, October 2005, April 2000, and September 1987.

Additionally, the evidence indicates that the Veteran's neck and back symptoms may be associated with an injury during service.  Specifically, there is a record of the Veteran's complaint of back pain during the same month in which he claims to have fallen down a stairway.

The record does not contain a medical opinion as to a causal relationship (nexus) between the Veteran's current back and neck disabilities and military service.  Because the evidence of record does not contain sufficient competent medical evidence to decide the claims, a VA examination is necessary.  See 38 C.F.R. § 3.159(c)(4) (2014); McLendon, 20 Vet. App. at 83.

Finally, the Board observes that the evidence of record indicates that the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  See September 1987 report of medical examination and disability evaluation.  Where the record contains factual notice to VA that a veteran is receiving SSA disability benefits, VA has the duty to acquire a copy of the SSA records, including the decision granting SSA disability benefits and the supporting medical documentation, if they are relevant.  SSA records are relevant if either (1) there is an SSA decision pertaining to a medical condition related to the one for which a veteran is seeking service connection or (2) there are specific allegations giving rise to a reasonable belief that the SSA records may pertain to the claimed disability.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Baker v. West, 11 Vet. App. 163 (1998).  Here, the SSA records are potentially pertinent and must be obtained, if available.

Accordingly, the case is REMANDED for the following action:

1. Furnish the Veteran with adequate notice as to VA's duties, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), to notify and assist a claimant in developing information and evidence necessary to substantiate a claim, specifically regarding his claims of entitlement to service connection for a back disability, a chest condition, tension headaches, and whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a nervous condition.  

2. Request that the Veteran provide the names, addresses, and approximate dates of treatment for all health care providers who may have additional records relating to the remanded claims.  After obtaining any needed assistance and authorization from the Veteran, attempt to obtain all records identified by the Veteran that are not already associated with the claims file.

3. Request the SSA to provide copies of any records pertaining to the Veteran's application for SSA disability benefits, to include any medical records obtained in connection with the application.  Any materials obtained should be associated with the Veteran's VA claims folder.

If, after continued efforts to obtain Federal records the AOJ concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

4. Thereafter, arrange for the Veteran to undergo an appropriate VA examination(s) to determine the nature and likely etiology of his back and neck disabilities.

The Veteran's claims folder, including this REMAND and all relevant medical records, should be made available to the examiner.

The examiner is asked to review the pertinent evidence, including the Veteran's assertions, to provide a current diagnosis, and to specifically indicate whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's neck condition and/or back condition are related to his period of military service, to include his account of a fall on a stairway during military service as well as treatment for back pain in July 1973.

The term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The examiner is reminded that an absence of service treatment records corroborating an injury cannot be the sole basis for concluding that there is no relationship between a current disability and military service.  See Dalton v. Nicholson, 21 Vet. App. 23, 40 (2007).

A report should be prepared and associated with the Veteran's VA claims folder.  The examiner should indicate in the report that the claims file was reviewed. A rationale for all opinions expressed should be provided.

5. After completing the above action and any other development deemed appropriate, the claims must be readjudicated.  If the benefits sought on appeal are not granted, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Arif Syed
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



